                      No. 6:19-cr-00034

                United States of America,
                         Plaintiﬀ,
                            v.
            Cesar Arturo Rodriguez-Contreras,
                        Defendant.

                Before B ARKER , District Judge

                          ORDER

    On June 16, 2019, defendant was charged by indictment
with being found in the United States after his removal from
this country, in violation of 8 U.S.C. § 1326(a). Doc. 10. De-
fendant entered into an agreement to plead guilty to that of-
fense, Doc. 23, and consented to have a magistrate judge take
his guilty plea. Doc. 19. Magistrate Judge K. Nicole Mitchell
conducted a change-of-plea hearing and issued ﬁndings and
a recommendation that the court accept the guilty plea. The
parties waived any objection to that course. The court now ac-
cepts the magistrate judge’s ﬁndings and recommendation
and accepts defendant’s guilty plea.
   The court reads the plea agreement to contain agreed Sen-
tencing Guidelines calculations governed by Federal Rule of
Criminal Procedure 11(c)(1)(C). Pursuant to Rule 11(c)(3)(A),
the court defers a decision on accepting the plea agreement
until the court has reviewed the presentence report.
                        So ordered by the court on July 11, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge
